DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1 (i.e. claims 1-5, 7, 9-11, 18-21, 23, and 25-26) without traverse in the reply filed on 07/12/2022 is acknowledged. Claim(s) 6, 8, 22, 24 is/are withdrawn as being drawn to nonelected species/inventions. Accordingly, claim(s) 1-5, 7, 9-11, 18-21, 23, and 25-26 is/are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 and 18-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the spacer is located” which is indefinite. There is insufficient antecedent basis for “the spacer” in the claims. The spacer is introduced until claim 2 or claim 18. 
Claim(s) 18-26  is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-11, 11-20, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultheiss (US 20170297261).
Regarding claim 1, Schultheiss discloses a three dimensional printing apparatus (Abstract, Fig. 1), comprising: 
a carrying plate (frame 62 having the shape of a plate and capable of carrying/supporting other plates/elements: P0109, Fig. 3, Fig. 8; 62 is structural and/or functional equivalent to the claimed carrying plate; thus, 62 reads on the claimed carrying plate);
an elastic film disposed on the carrying plate (elastic film 46 indirectly disposed on 62: P0098, Fig. 3, Fig. 8); 
a transparent plate disposed under the elastic film (38 is a transparent sheet of glass and is structural and functional equivalent to the claimed transparent plate; thus, it reads on the claimed transparent plate; wherein 38 is under film 46: P0098, 0100, 0109, Fig. 3, Fig. 8); and 
a bump (element 88 creating a bump) disposed between the elastic film and the carrying plate (88 disposed between 46 and 38: P0121, Fig. 8), wherein an interface between the transparent plate and the elastic film is capable of communicating with an external space through a fluid channel between the bump and the elastic film (an interface between 38 and 46 is capable of communicating with an external environment through a fluid channel between 88 and 46 such that the fluid/air in the fluid channel facilitates the separation of 46 from 38: P0078-0080, 0121-0123, annotated Fig. 8 below; thus, Schultheiss further discloses applicant’s inventive concept), and an orthographic projection area of the bump on the transparent plate is not more than 1/4 of a surface area of the transparent plate (the projection area of 88 on 38 is clearly shown as being less than ¼ of a surface area of 38 and described as only covering the edge(s) of 38: annotated Fig. 8 below). Therefore, Schultheiss discloses the three dimensional printing apparatus substantially as claimed by applicant and applicant’s inventive concept.

    PNG
    media_image1.png
    331
    499
    media_image1.png
    Greyscale

Regarding claim 2, Schultheiss further discloses/suggests wherein the bump is a spacer (88 is capable of being/function as a spacer between 46 and 38), and the fluid channel is a gap between the transparent plate and the elastic film (annotated fluid channel for release fluid is gap between 46 and 38: See annotated Fig. 8 above and citations above).
Regarding claim 3, Schultheiss further discloses/suggests wherein the transparent plate is a glass plate (38 is glass plate/sheet: P0098, Fig. 3), and the elastic film is a release film (46 is a release film: P0098, Fig.8).
Regarding claim 4, Schultheiss further discloses/suggests wherein the glass plate is disposed on a carrying surface of the carrying plate (38 is disposed on 62: P0109, Fig. 3, Fig. 8), and the spacer is disposed on the glass plate (88 is disposed on 36: Fig. 8) and located between the glass plate and the release film (88 is located between 38 and 46: Fig. 8).
Regarding claim 7, Schultheiss further discloses a tank (container 40) disposed on the glass plate (P0098, 0113, Fig. 3, and Fig. 8; wherein the taught tank is 140 is structurally equivalent to applicant’s disclosed tank shown in Fig. 1A), wherein the release film is located between the glass plate and the tank (46 is located between 38 and 40: Fig. 3, and Fig. 8).
Regarding claim 10, Schultheiss further discloses/suggests wherein the bump comprises a plurality of bumps (88) separated from one another (P0121, Fig. 8).
	Regarding claim 11, Schultheiss further discloses a projector (20) disposed on an upstream of a light path of the transparent plate (38) and suitable for providing a light beam towards the transparent plate (P0094, 0100, and Fig. 1), wherein the spacer is located outside a projection range of the projector (88 is located on the edges of 38 which is outside of the projection range of 20: See Fig. 1, Fig. 8).
	Regarding claim 18, Schultheiss further discloses wherein the bump is a spacer, and the fluid channel is a gap between the transparent plate and the elastic film (see rejection of claim 2 above).
Regarding claim 19, Schultheiss further discloses wherein the transparent plate is a glass plate, and the elastic film is a release film (see rejection of claim 3 above).
Regarding claim 20, Schultheiss further discloses wherein the glass plate is disposed on a carrying surface of the carrying plate, and the spacer is disposed on the glass plate and located between the glass plate and the release film (see rejection of claim 4 above).
Regarding claim 23, Schultheiss further discloses a tank disposed on the glass plate, wherein the release film is located between the glass plate and the tank (see rejection of claim 7 above).
Regarding claim 26, Schultheiss further discloses/suggests wherein the bump comprises a plurality of bumps (88) separated from one another (P0121, Fig. 8, and rejection of claim 10 above).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabo (US 20200307100).
Regarding claim 1, Sabo discloses a three dimensional printing apparatus (Abstract, Fig. 1), comprising: 
a carrying plate (support plate 6; Fig. 1);
an elastic film disposed on the carrying plate (flexible polymer sheet 20: P0031, Fig. 1); 
a transparent plate disposed under the elastic film (glass transparent plate 10 disposed under 20: P); and 
a bump (unlabeled element/bump between 20 and 10 annotated as X is capable of creating a bump: annotated Fig. 1 bellow) disposed between the elastic film and the carrying plate (annotated bump X is disposed between 20 and 6: annotated Fig. 1), wherein an interface between the transparent plate and the elastic film is capable of communicating with an external space through a fluid channel between the bump and the elastic film (interface between 20 and 10 is capable of communicating with an external space/source through space 30 functioning as a fluid channel between the annotated bump X and 20: P0032-0033 and annotated Fig. 1 below), and an orthographic projection area of the bump on the transparent plate is not more than 1/4 of a surface area of the transparent plate (the projection area of annotated bump X on 20 is clearly shown as being less than ¼ of a surface area of 20 it merely covers the edge(s) of 20: annotated Fig. 1 below). Therefore, Sabo discloses the three dimensional printing apparatus substantially as claimed by applicant and applicant’s inventive concept.


    PNG
    media_image2.png
    481
    461
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss as applied to claims 4 and 20 above, and further in view of Wu (US 20170182716).
Regarding claims 5 and 21, Schultheiss further discloses/suggests to provide an air space between the carrying plate and … the glass plate such that a fluid (release fluid) is capable of being located between the release film and the glass plate by the gap and the air space (P0078-0080, 0121-0123, annotated Fig. 8 above). 
However, Schultheiss fails to disclose that the glass plate has a plurality of vias. 
In the same field of endeavor, three dimensional printing apparatuses, Wu discloses the technique of providing a plurality of vias (plurality of fluid tunnels 133) to a glass plate (130 is a glass plate) to provide an air space thorough the vias of the glass plate such that a fluid (fluid F) is capable of being located between a release film (film 110 is a release layer) and the glass plate (130) for the benefit(s) of  eliminating vacuum built up between the film 110 and the plate 130 and balancing the pressure along the two sides of the film 110 (P0026-0030, Figs. 1-2A). Wu further discloses/suggests the technique of providing a spacer (150 functioning as a spacer) to provide an air space between the release film (film 110 is a release layer) and the glass plate (130) such that a fluid (fluid F) is capable of being located between the release film (film 110 is a release layer) and the glass plate (P0034-0035, Figs. 4-5).

    PNG
    media_image3.png
    301
    472
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    307
    478
    media_image4.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Schultheiss in view of Wu by providing to the glass plate a plurality of vias as instantly claimed for the benefit(s) of eliminating vacuum built up between the film  and the plate, balancing the pressure along the two sides of the film, and/or enhancing the separation of the film from the plate as suggested by Wu.
Claim(s) 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss as applied to claims 2 and 8 above, and further in view of Batchelder (US 20170217089). 
Regarding claims 9 and 25, Schultheiss is silent about the material of the spacer. Thus, Schultheiss fails to disclose the subject matter of claims 9 and 25. 
However, a person of ordinary skill in the art would have been motivated to look for a suitable incompressible material to ensure that the film and the glass plate are properly space out.
In the same field of endeavor, three dimensional printing apparatuses, Batchelder discloses the technique of making spacers of high-strength plastics, aluminum or steel for the benefit(s) of making the spacers rigid and incompressible (P0157). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Schultheiss in view of Batchelder by selecting  urethane, aluminum or steel as material for spacers for the benefit(s) of making the spacers rigid and incompressible and ensuring that the film and the glass plate are properly space out.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Korol (US 20210129439) discloses a three dimensional printing apparatus substantially as claimed by applicant (Fig. 1, Fig. 5, and accompanying text; wherein the shim 23 between 28 and 16 reads on the claimed bump);
		
    PNG
    media_image5.png
    522
    482
    media_image5.png
    Greyscale

	Wang (TW 201706114A – of record) discloses a carrying plate (111), an elastic film (113) disposed on the carrying plate, and a transparent plate (111) disposed under the elastic film for the benefit(s) of allowing vacuum breaking (Figs. 7-9 and accompanying text);
	Tsai (US 20200298485) discloses a three dimensional printing apparatus includes a carrier, a glass plate and a film (abstract, Figures 13-18); and
	Elsey (US 20170305136) discloses a three dimensional printing apparatus comprising a carrying plate (222), an elastic film (101) disposed on the carrying plate, and a transparent plate (210) disposed under the elastic film for the benefit(s) of allowing vacuum breaking (Figures 13-18 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743